Citation Nr: 0840817	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral knee 
degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty for training for six months 
in 1955 and from February 1959 to August 1959, and served on 
active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Milwaukee, Wisconsin, which denied service connection for 
bilateral DJD of the knees.


FINDING OF FACT

The veteran's bilateral DJD of the knees is not related to a 
disease or injury in service; it was not manifest within one 
year of service separation; and there is no link between 
current knee problems and service-connected disability.


CONCLUSION OF LAW

DJD of the bilateral knees was not incurred in or aggravated 
by service; it may not be presumed to have been incurred 
therein; and it is not proximately due to or aggravated by 
the veteran's service-connected herniated invertebral disc, 
L4-L5.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2004 gave the veteran proper notice 
as to the elements of secondary service connection.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate a claim for direct service 
connection prior to initial adjudication, this was not 
prejudicial to the veteran because he was subsequently 
provided adequate notice of Dingess elements one through 
three in the November 2005 Statement of the Case (SOC) and 
elements four and five in a March 2006 letter.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Following the 
SOC, which discussed service connection on direct, 
presumptive, and secondary bases, the veteran had some 11 
months to respond with further evidence.  Indeed, the 
veteran's wife submitted a letter relating her observations 
of the veteran's condition.  After notice of Dingess elements 
four and five, the veteran had some 9 months to respond with 
additional argument and evidence before the RO readjudicated 
the claim in December 2006, issuing a Supplemental SOC 
(SSOC).  See id.  This notice and readjudication cured any 
VCAA notice defects.  See id.; Sanders, 487 F.3d at 889.  

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has indicated that he currently 
receives benefits from the Social Security Administration 
(SSA), but in an October 2006 phone call he stated that his 
benefits are for retirement income, not disability income.  
As such, they are not relevant to the claim and it is 
unnecessary to associate his SSA records with the claims 
file.  See Loving v. Nicholson, 19 Vet. App. 96, 102-03 
(2005) (noting that the Secretary has a duty to assist in 
obtaining relevant and adequately-identified records).  In 
any event, the RO undertook all procedures to obtain the 
veteran's SSA records, which SSA has stated have been 
destroyed.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim which are not now associated with the 
file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  The 
veteran was afforded medical examinations in January 2005 and 
November 2006 to obtain an opinion as to whether his DJD can 
be directly attributed to a service-connected disability or 
to service.  The Board acknowledges the veteran's complaints 
regarding the adequacy of the January 2005 VA examination and 
following February 2005 supplemental opinion and notes that 
this examination was sufficient but for the failure to report 
an opinion regarding the possibility that the veteran's 
service-connected back disability could have aggravated his 
bilateral knee disability beyond normal progression.  Another 
examination was conducted in November 2006 by a different 
examiner, who comprehensively describes the nature and 
etiology of the veteran's disability and provides an opinion 
as to aggravation.  There is an adequate basis on which to 
decide this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

Though the veteran claims service connection for his 
bilateral knee DJD as secondary to his back disability, the 
Board considers all avenues for service connection for his 
DJD, beginning with direct service connection.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran underwent 2 VA compensation examinations, in 
January 2005 and November 2006.  Both of the VA examiners 
diagnosed the veteran as having bilateral knee DJD following 
X-ray studies; the first element of service connection is 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5003; See Hickson, 
12 Vet. App. at 253.  

The veteran's entrance examination shows no injury to his 
knees at induction or separation; indeed, the only complaint, 
diagnosis, treatment, or injury to his legs in the SMRs is a 
bout of cellulitis in May 1959.  In other words, there is no 
evidence of a knee injury or disease in service.  Both the VA 
examiner in 2005 and in November 2006 concluded there was no 
medical nexus between the current bilateral knee DJD and 
service.  See id.  Thus, direct service connection on this 
basis is denied.  See id.

The veteran's DJD could be presumptively connected to 
service.  Service connection may be established for a current 
disability, such as DJD, also described as arthritis, on the 
basis of a legal presumption that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  
Presumptive service connection for arthritis may be 
established by showing that the veteran served continuously 
for more than 90 days during a period of war and that the 
arthritis manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a).  Here, the earliest evidence of 
the veteran's arthritis is in Dr. T's records from the early 
1990s, some 3 decades after service, and thus, the 
presumption is inapplicable.  See 38 C.F.R. § 3.307(a).

The Board also considers service connection on a secondary 
basis.  Service connection may also be established on a 
secondary basis for disability which is proximately due to, 
or the result of, a service connected disease or injury.  38 
C.F.R. § 3.310(a).  This entails "any additional impairment 
of earning capacity resulting from an already service 
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

Private medical records from Dr. T reflect that the veteran 
first sought treatment for knee pain in 1992.  In the course 
of treatment from 1992 to 2004, the records do not reflect 
that the veteran complained of his back pain as the cause of 
his knee pain.  Indeed, none of Dr. T's records mention the 
back disability.  The veteran reported two events of trauma 
during his treatment with Dr. T, one jump from a porch in 
January 1994 while fighting a fire and a fall in September 
2004.  Dr. T has never medically related the veteran's knee 
pain to his back disability.

In the January 2005 VA examination, the examiner reviewed the 
veteran's claims file and found nothing in the veteran's SMRs 
reflecting a knee injury.  He found only reports of back 
trauma.  The examiner noted a right knee injury during a 
broom ball game in 1971, some 9 years after the veteran 
separated from service, and opined in February 2005 that this 
injury could have caused the degenerative changes to his 
knee, with obesity also possibly causing the bilateral 
degenerative changes.  The 2005 examiner concluded that the 
knee condition is less likely as not secondary to the back 
injury and that the back condition bears no relation to the 
degenerative changes to his bilateral knees because a 
herniated disc will not cause degenerative changes to the 
knee.

In November 2006, the VA examiner reviewed the veteran's 
claims file, noted that the veteran's SMRs showed no injury, 
treatment, or diagnosis for either knee, and stated that the 
first evidence of a chronic knee problem was during the 
1990s, some thirty years after the veteran separated from 
service.  After examining the veteran, the examiner also 
discussed the possibility that the service-connected back 
disability could have aggravated the knee disability beyond 
its natural progression.  The examiner stated that any 
aggravation was not at least as likely as not related to the 
lumbar spine.  The November 2006 examiner reviewed the 2005 
VA examination and came to the same conclusion: that the 
evidence mitigated against a finding of chronicity and that 
the veteran's bilateral knee DJD was not at least as likely 
as not secondary to the service-connected lumbar spine 
disability.  Without medical evidence or a medical conclusion 
that the service-connected spine disability caused or 
aggravated the knee disability, secondary service connection 
for the bilateral knee DJD is inappropriate.  See id.

The Board has considered the veteran's statements and his 
wife's letter, stating their belief that his back problem 
caused his DJD.  While the veteran is competent to report 
what he experiences, such as pain, and his wife is competent 
to report what she has seen, such as the veteran's struggles 
with his disability, neither is shown to have the medical 
expertise necessary to diagnose the etiology of the veteran's 
knee disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Without discounting these lay reports, the Board 
notes that both VA examiners considered this claim and both 
concluded that it was not medically supported.  The Board 
finds the consistent medical evidence to carry more weight 
than the lay reports in deciding this case.

The Board finds the evidence in this case preponderates 
against a conclusion of service connection for bilateral knee 
DJD.  For this reason, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for bilateral 
knee DJD must be denied.  See 38 U.S.C. §§ 1131; 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral knee DJD is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


